Citation Nr: 1411038	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lung disorder due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge. Transcripts of both hearings are associated with the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA claims file contains additional VA treatment records pertinent to the issue on appeal, which have been reviewed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has asbestosis or other chronic lung disorder which was caused by exposure to asbestos in service.  The Veteran's DD Form 214 lists his specialties as wheel vehicle mechanic and engine and powertrain repairman.  In June 2009, the Veteran submitted a statement explaining that his work as a mechanic in service required him to frequently work with and around asbestos.  Based on the Veteran's occupational specialty in service, VA has conceded that he had a high likelihood of exposure to asbestos in service.

The Veteran's VA treatment records and VA examinations and opinions indicate a medical history that includes diagnoses of chronic bronchitis, asbestosis, interstitial lung disease, restrictive lung disease, and chronic obstructive pulmonary disease (COPD) and regular treatment for symptoms associated with these disorders, including shortness of breath and chest tightness.  The most probative opinion reports of record are those of the VA pulmonologist, Dr. E.V., as he is a specialist in the field of respiratory diseases and he has frequently examined and treated the Veteran for his lung disorder.  Unfortunately, these reports present inconsistent opinions and require clarification.  See June 2010, February 2011, and November 2011 examinations and opinions of Dr. E.V. 

First, an addendum medical opinion must be obtained from Dr. E.V. in order to clarify the VA pulmonologist's opinions regarding the Veteran's diagnosis and its etiology.  The February 2011 VA examination report of Dr. E.V. does not clearly explain whether the Veteran's asbestos exposure in service did, in fact, contribute to his current lung disorder in some part, along with the other listed comorbidities.  The examiner also appears to dismiss asbestos exposure as a likely contributing factor because the Veteran's body scan showed only "mild restrictions," yet he later wrote in November 2011 that the Veteran did have "findings of restrictive lung disease."  Also, the Veteran's VA treatment records dated up through 2013 include numerous findings of asbestosis, including a June 2011 examination which found evidence of pleural plaques and described the Veteran's asbestosis as "severe."

Second, the record also indicates that the Veteran has received regular medical care at the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska and, since May 2013, at the Fort Worth Outpatient Clinic.  Currently, the claims file contains VA treatment records from the VA Nebraska-Western Iowa Health Care System from June 2005 to June 2007, September 2007 to September 2009, March 2010 to November 2010, February 2011 to April 2011, and March 2012 to September 2012 and from the Fort Worth Outpatient Clinic from May 2013 to December 2013.  As the medical records from the VA Nebraska-Western Iowa Health Care System might be incomplete, and there may be more recent treatment records from the Fort Worth, Texas VA Outpatient Clinic directly pertinent to the current issue, all outstanding VA treatment records should be obtained, to the extent available, and associated with the claims file.  

Third, the Board also notes that the address for the Veteran in VA's internal tracking system, known as the Veterans Appeals Control and Locator System (VACOLS), is different than the address listed in VBMS.  A review of the Veteran's VA treatment records indicates that the Veteran has moved to Fort Worth, Texas, but this information has not yet been verified.  Therefore, the RO/AMC should verify the Veteran's new address and update any relevant information in VACOLS.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address and update all contact information including the Veteran's current address into VACOLS.  (See e.g., Veterans Benefits Management System (VBMS) paperless claims processing system, showing that the Veteran has moved to Fort Worth, Texas).

2.  Obtain all outstanding, relevant VA treatment records, including records from the VA Nebraska-Western Iowa Health Care System from June 2007 to September 2007, September 2009 to March 2010, November 2010 to February 2011, April 2011 to March 2012, and since September 2012 and from the Fort Worth, Texas Outpatient Clinic dating since December 2013.

3.  After all outstanding records have been associated with the claims file, the RO/AMC should obtain a clarifying, VA addendum medical opinion regarding the Veteran's current pulmonary disorder(s) from Dr. E.V., MD., who provided previous examinations and opinions in June 2010, February 2011, and November 2011. 

If Dr. E.V. is no longer available, the record should be forwarded to a suitable substitute clinician nearest to the Veteran's current domicile.  If it is concluded by the substitute clinician that a new VA pulmonary examination or new X-rays or CT scans are needed, the Veteran should be scheduled for a new VA examination, convenient to his current domicile.  

Based on examination findings, medical principles, and historical records, including all available VA treatment records, the examiner should respond to the following:

(A) What are the Veteran's current diagnoses pertaining to the lungs / pulmonary system?  Does the Veteran currently have a diagnosis of asbestosis?  

In rendering a lung / pulmonary diagnosis, if it is found that the Veteran does not have asbestosis, please discuss the prior diagnoses in the VA treatment records of asbestosis, pleural plaques, and restrictive lung disease, including the findings of the Veteran's June 2011 VA pulmonary consultation.  It appears the Veteran has also been diagnosed with COPD and chronic bronchitis during the appeal.  See e.g., December 2010 VA examination discussing chest X-rays and CT scan of lungs. 

(B) For each pulmonary / lung disorder the examiner diagnoses, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such pulmonary disorder had its onset during service or is otherwise related to the Veteran's confirmed exposure to asbestos during service?  (The Veteran's MOS as a wheel vehicle mechanic and engine and powertrain repairman confirms that there is a high likelihood of exposure to asbestos during his military service).  

In rendering this opinion, even if comorbidities are found (such as his morbid obesity or tobacco use of one pack a day from 1967 to 1993), the examiner must state whether any of the Veteran's current pulmonary disorders are caused even in part by the Veteran's confirmed in-service exposure to asbestosis.  In addition, the significance, if any, of the Veteran's post-service work for 25 years as a mechanic in terms of possible asbestos exposure should be discussed.  

***The rationale for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions***. 

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above, the RO/AMC should review the evidence, including all relevant VA treatment records, and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

